Case 1:20-cv-01338-JMS-DML Document 54 Filed 02/26/21 Page 1 of 2 PageID #: 1151




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

   MAINSTREAM FIBER NETWORK, LLC,                  )
                                                   )
                                Plaintiff,         )
                                                   )
                         vs.                       )        No. 1:20-cv-01338-JMS-DML
                                                   )
   NEW HAMPSHIRE INSURANCE COMPANY,                )
                                                   )
                                Defendant.         )
                                                   )
                         vs.                       )
                                                   )
   MATTHEW PARKER and                              )
   PARKER, INC. d/b/a THE PARKER GROUP,            )
                                                   )
                    Third-Party Defendants.        )

                                              ORDER

        On February 10, 2021, the Magistrate Judge issued her Order on Plaintiff's Motion to File

 Amended Complaint and Report and Recommendation to Remand to Marion Superior Court.

 [Filing No. 49.] The Order allowed Plaintiff Mainstream Fiber Network, LLC ("Mainstream") to

 amend its Complaint to assert its own claim against Third Party Defendants Michael Parker and

 Parker, Inc. (collectively, "the Parker Defendants"). [Filing No. 49 at 4-7.] However, because

 Mainstream and the Parker Defendants are citizens of Indiana for purposes of diversity

 jurisdiction, permitting the amendment deprived the Court of diversity jurisdiction over this case,

 and the Magistrate Judge recommended that the case be remanded to the Marion Superior Court.

 [Filing No. 49 at 7.]

        The parties were afforded due opportunity pursuant to statute and the rules of this Court to

 file objections to the Report and Recommendation, and none were filed. The Court, having

 considered the Magistrate Judge's Report and Recommendation, hereby ADOPTS the Magistrate

                                                       1
Case 1:20-cv-01338-JMS-DML Document 54 Filed 02/26/21 Page 2 of 2 PageID #: 1152




 Judge's Report and Recommendation, [Filing No. 49]. The Clerk is DIRECTED to docket

 Plaintiff's Second Amended Complaint, [Filing No. 39-1], and the related exhibits, [Filing No. 39-

 2; Filing No. 39-3], as the operative complaint in this action. The Court ORDERS that this matter

 be REMANDED to the Marion Superior Court.




            Date: 2/26/2021




 Distribution via ECF only to all counsel of record




                                                     2
